VOLLACK, Justice, specially
concurring in part and dissenting in part:
Both the majority and the trial court conclude that under the facts of this case, Crim.P. 5(a)(3) was violated because the defendant was not taken before a court “without unnecessary delay” for advisement on the Adams County charges for which she was arrested by the Denver authorities.1 In determining whether there is a violation of Crim.P. 5, each case must be *564considered on its own facts. Aragon v. People, 166 Colo. 172, 442 P.2d 397 (1968). In my opinion, the facts of this case do not add up to a violation of the rule and the majority has overstepped the clear intent of Crim.P. 5(a)(3) by finding one. The majority sends this case back to the trial court to determine whether the defendant was prejudiced by the violation. Based upon the stated purpose of Crim.P. 5 and because the abuses it was designed to curb are not in evidence, I believe that there was no violation of Crim.P. 5. Therefore, I concur in the reversal of the dismissal, but would remand the case with directions to set the case for trial.
At the outset it must be noted that the record of the proceedings in this case is meager, and some confusion exists concerning what happened and when it happened. Although the record as a whole tends to support a finding that the defendant was arrested by the Denver authorities on the Adams County charges, the trial court never specifically made this finding. At the time of her arrest, the defendant had two warrants outstanding: the March 1983 warrant issued by the Denver District Court for probation violation, and the November 1985 warrant issued out of Adams County for aggravated robbery, auto theft, and conspiracy. The majority states that the Denver authorities were not aware of their own outstanding 1983 warrant until after Garcia was in custody. Slip op. at 6. I do not think the record is clear on this issue and consider it to be irrelevant to the determination of the issue before us concerning the Adams County charges. The fact is that there was a Denver warrant for Garcia's arrest for probation violation and the Denver District Court timely advised her on this criminal charge.
The majority holds that Crim.P. 5(a)(3) was violated in this case as a consequence of Garcia not being advised of the Adams County charges by the Denver court and the Denver court’s failure to set bond on those charges. Slip op. at 5. This conclusion would be correct if the facts were different than those presented to us by this case. Here, as a factual and practical matter, the majority’s analysis concerning violations of Crim.P. 5 fails for several reasons. First, the Adams County arrest warrant provided for bond in the amount of $10,000 on the face of the warrant. Thus, the Denver court would have no need and no authority to set bail for the Adams County charges. Second, the defendant was being held in Denver jail on a Denver charge, in addition to the Adams County charges, and therefore could only be released to Adams County authorities under a writ of habeas corpus ad prosequendam issued by the Adams County District Court. The Denver sheriff would not have been able to comply with the 48 hour provision of Crim.P. 5(a)(3) because of the pending Denver probation violation charge.
The declarations of purpose for Crim.P. 5 set forth in our case law support the conclusion that no violation occurred in this case. As noted by the majority, we have stated that “[t]he purpose of rule 5 is to furnish a prophylaxis against abuses in the detention process and, more importantly, to place the accused in early contact with a judicial officer so that the right to counsel may not only be clearly explained but also be implemented upon the accused’s request.” People v. Heintze, 200 Colo. 248, 252, 614 P.2d 367, 371 (1980). “The purpose of the rule is to insure that the defendant is adequately informed of his [or her] rights.” People v. Casey, 185 Colo. 58, 62, 521 P.2d 1250, 1252 (1974). “The purpose of Crim.P. 5 ... is to insure that an accused is fully informed and completely understands all of his [or her] constitutional rights before he [or she] makes any statement to the police.” People v. Reed, 180 Colo. 16, 20, 502 P.2d 952, 954 (1972).
Here, we have a case of one jurisdiction disposing of its own charge first, instead of shuffling the defendant from one county to another. The two month delay in the judicial advisement on the Adams County charges is directly attributable to the continuance requested by Garcia’s attorney during the Denver hearing for the probation violation. The continuance was requested specifically so that Garcia’s attorney could look into the Adams County charges. In asking for the continuance, *565the defendant waived her right to a hearing within fifteen days on the probation violation, pursuant to section 16-11-206, 8A C.R.S. (1986). This points up an important fact which deserves emphasis: on November 15, 1985, the defendant was represented by a public defender at the Denver probation violation hearing. The defendant was aware of the Adams County charges against her, and bond had been set in the arrest warrant. This is not an instance where a defendant sits in jail for two months without knowing what criminal charges were outstanding and without representation. During this period Garcia had an attorney investigating the Adams County charges. The hearing for the probation violation was continued at the request of the defendant until January 13, 1985, at which time the probation charge was withdrawn. The defendant was then timely transferred to Adams County and appeared in court on January 15, 1985, and was advised under Crim.P. 5.
The purpose of the rule, to abolish unlawful detention which provides an opportunity for improper pressure by police, United States v. Carignan, 342 U.S. 36, 72 S.Ct. 97, 96 L.Ed. 48 (1951), is not served by finding a violation of the rule in this case. The case law concerning Crim.P. 5 most frequently involves the admissibility of statements or confessions made prior to the judicial advisement. See, e.g., People v. Heintze, 200 Colo. 248, 614 P.2d 367 (1980); People v. Weaver, 179 Colo. 331, 500 P.2d 980 (1972). No contention is made here that Garcia was subjected to detention abuses while in custody, or that she was questioned at all about the Adams County charges. The police did not arrest Garcia on one charge and use her detention for investigating a different crime. See Carignan, 342 U.S. at 46, 72 S.Ct. at 102.
Lastly, the defendant claims that the delay in advising her in Adams County interfered with the preparation of her defense because her defense relied on an alibi witness. This assertion is without merit based upon the facts. Garcia’s attorney requested a continuance of the Denver probation revocation hearing to investigate the aggravated robbery charge. Presumably he did just that and it is hard to see how the formal judicial advisement would have any additional effect upon finding an alibi witness.
The delay in resolution of the Denver charge was attributable to the defendant. I believe that the majority’s conclusion that there was a violation of Crim.P. 5 is too formalistic an approach to the rule. The reason for adoption of the rule, i.e., to prevent abuses in the detention process, is not applicable to this case.
Accordingly, I would reverse the trial court and remand the case to be set for trial.
I am authorized to state that Justice ERICKSON joins me in this special concurrence and dissent.

. The trial court, after finding that there was no prosecutorial misconduct stated: "I think there was a real screw up in this thing_ I’m finding that the system screwed up with regard to this one defendant.”